Per Curiam.
The information charges that Wetzler, “on the first day of the week, commonly called Sunday, being the 20th of January, 1861, &o., &c., was found at common labor, unlawfully, to-wit: selling three gills of spirituous liquor to one Green Durbin,” &e. The evidence shows that the liquor was sold in the defendant’s bar-room, by his bar-keeper; but there was no evidence tending to show that the defendant was present when the sale was made, or had any knowledge whatever of the selling when it was done. The evidence is plainly insufficient to sustain the conviction. Hipp v. The State, 5 Blackf. 144.
The judgment is reversed with costs.